DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claim 8, and Species A, embodiment of the device shown in figs 1-3, in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that there would be no search burden if groups I-  
This is not found persuasive because groups I-VII are not linked as to form a single general inventive concept under PCT Rule 13.1. The special technical feature of Group I include a longitudinal elastic plate and a lateral elastic wire, which are absent in Groups II-VII. The special technical feature of Group II include a circular gas exhaust valve comprises a gas exhaust valve core, a gas exhaust valve spring and a gas exhaust valve hole, which are absent in Groups I and III-VII. The special technical feature of Group III include a fan shaped anti-backflow valve, which are absent in Groups I-Il and IV-VII. The special technical feature of Group IV include a negative-pressure gas exhaust valve comprises a knob port channel and a drain hole, which are absent in Groups I-Ill and V-VII. The special technical feature of Group V include a support spring, which are absent in Groups I-VI and VI-VII. The special technical feature of Group VI include a suction tube is provided with at least one internal rifling, which are absent in Groups I-V and VII. The special technical feature of Group VII include a suction tube has a suction control hole with at least one internal grove line, which are absent in Groups I-VI. 
Claims 1 and 10 link Groups I-VII, and the technical features of linking claims 1 and 10 are both shown over the same reference Batdorf et al (WO 2014093987, hereinafter Batdorf).
For instance, Batdorf teaches Claim 1 device comprising the negative-pressure suction ball is in an internal cystic structure ([0020] hollow ovoid squeeze bulb 12), and the internal 
Since both technical feature of claims 1 and 10 are taught by Batdorf, and the unity of invention is lacking a posteriori and groups I-VII are not linked as to form a single general inventive concept under PCT Rule 13.1, the restriction requirement is proper (see 37 CFR 1.488 (c))
Furthermore, among Species A-D, Batdorf teaches the technical feature of suction device comprising a negative-pressure suction ball (figure 1, resilient hollow elastic squeeze bulb 12), movable negative-pressure gas exhaust valve (figure 1 check valve 24), and a negative-pressure suction tube (figure 2 suction tube 32). Because above technical feature is demonstrated by Batdorf, the technical feature do not define a contribution over the prior art, unity of invention is lacking a posteriori, and therefore the restriction requirement is proper.

With regard the applicant’s argument that the restriction is not proper because International search report and writing opinion do not indicate a unity of invention issue. However, in applying PCT Rule 13.2  to international applications as an International Searching Authority, an International Preliminary Examining Authority and to national stage applications under 35 U.S.C. 371, examiners should consider for unity of invention all the claims to different categories of invention in the application and permit retention in the same application for searching and/or preliminary examination, claims to the categories which meet the requirements of PCT Rule 13.2. MPEP 1580 I. Rule 13.2 is applied in this instance in addition to what was previously stated in the International  Written Opinion, and the lack of unity of invention of the instant case is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5, 9, and 11-18 are withdrawn.  Claims 1, 2-3, 6-8, 10, and 19-20 are examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support member in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation “a support member is provided on an inner wall of the balloon of the negative pressure suction ball”, and claim 3 recites “the support member on the inner wall of the balloon of the negative-pressure suction ball” which render the claims indefinite. For instance, the specification refers “the inner wall of the balloon of the above negative-pressure suction ball 2816 may be provided with a support member (not shown in the figures)”. It is not 
Claim limitation “support member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification refers “the inner wall of the balloon of the above negative-pressure suction ball 2816 may be provided with a support member (not shown in the figures)”. It is not clear if “support member” refers a structure or a material of inner wall of the balloon that support the structure of the balloon, or it refers a separate inner structure that support the inner wall of the balloon from the inside.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In an effort to compact production, claim 2, the limitation “support member is provided for an inner wall of the balloon” is interpreted as “support member of an inner wall of the balloon”, and Claim 3, the limitation “support member on the inner of the balloon” is interpreted as “support member of the inner wall of the balloon”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support member in claims 2 and 3 which are followed by only recited function and no sufficient structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the specification refers “the inner wall of the balloon of the above negative-pressure suction ball 2816 may be provided with a support member (not shown in the figures)”. It is not clear if “support member” refers a structure or a material of inner wall of the balloon that support the structure of the balloon, or it refers a separate inner structure that support the inner wall of the balloon from the inside.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinel (US 8181651 B2).
Regarding Claim 1, Pinel discloses an efficient-support portable constant-negative-pressure suction device for outdoor use, comprising: 
a negative-pressure suction ball (figure 1, squeezable bulb 1) extending from a proximal end (Examiner's annotated figure, proximal end) to a distal end (Examiner’s annotated figure below, distal end), wherein the negative-pressure suction ball is in an internal cystic structure (Referring figure 1, bulb 1 with closed distal and proximal end by valves 7 and 17 which illustrates the bulb is an internal cystic structure), and the internal cystic structure comprises a circular gas exhaust valve (figure 1, exhaust valve 7, and col 3 lines 3-5, the exhaust valve can be mushroom valve), a balloon (figure 1, squeezable bulb 1) and an anti-backflow valve (figure 1, one way valve 17), which are sequentially arranged from the proximal end to the distal end (see annotated figure below the arrangement is sequentially from proximal end to distal end), 
further comprising: a negative-pressure suction tube (figure 1, suction catheter 5), wherein the negative-pressure suction tube communicates with the negative-pressure suction ball (referring figure 3 and col 4 lines 18-21, the arrow illustrate the air flow being drawn into bulb 1 through the one-way valve 17 and one-way valve 13 from suction catheter 5. Therefore, 

    PNG
    media_image1.png
    809
    604
    media_image1.png
    Greyscale

Regarding Claim 2, Pinel discloses the suction device according to Claim 1. 
Pinel further discloses a support member (col 2 lines 58-59, “the bulb portion can be made of rubber, plastic, or any combination of materials”) of an inner wall of the balloon of the negative-pressure suction ball, wherein the support member is configured to resist squeezing of a balloon wall of the balloon toward a center line of the negative- pressure suction ball, to make 
Regarding Claim 3, Pinel discloses the suction device according to Claim 2.
Pinel further discloses the support member of the inner wall of the balloon of the negative-pressure suction ball is in a soft structure (col 2 lines 58-50, “The bulb portion can be made of rubber, plastic, or any combination of materials which allow it to be flexible enough”).
Regarding Claim 6, Pinel discloses the suction device according to Claim 1.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed (col 4 line 6 and referring figure 2 shows the operation of the device when squeezed), the circular gas exhaust valve protrudes to exhaust gas (col 4 line 7-8, “when the squeezable bulb 1 is squeezed in preparation for suctioning, the air inside the bulb 1 is forced out of the bulb 1 through the one-way valve 7, as depicted by the arrows” the exhaust valve 7 protrudes by the force of air as shown in figure 2), and anti-backflow valve closes the negative-pressure suction tube (col 4 lines 10-12, the one-way valve 17 prevent air and secretions from being forced out through the mucus trap 3 and suction catheter 5); and the when the squeezing is released (released state referring to figure 3), the circular gas exhaust valve is retracted (col 4 lines 22-23 “air is not allowed out of the squeezable bulb 1 through the valve 7” and figure 3 refers the valve 7 is retracted), and the anti-backflow valve is opened (col 4 lines 14-15, air being drawn into the bulb 1 enters through the one-way valve 17 and one-way valve 13 and also see figure 3, one-way valve 17 and 13 are open by air flow indicated by arrow).
Regarding Claim 7, Pinel discloses the suction device according to Claim 1.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed to be in an expanded state, the balloon of the negative-pressure suction ball has a circular section and is elliptical as a whole (col 2 lines 64-65, “The shape of the squeezable bulb can take many forms including; round, oblong” and also referring figure 2, the bulb is in elliptical shape when it is squeezed).
Regarding Claim 10, Pinel discloses an efficient-support portable constant-negative-pressure suction device for outdoor use, comprising: a movable negative-pressure gas exhaust valve (figure 1, exhaust valve 7, referring figures 2 and 3, and col 4 line 7-8, “when the squeezable bulb 1 is squeezed in preparation for suctioning, the air inside the bulb 1 is forced out of the bulb 1 through the one-way valve 7, as depicted by the arrows” illustrating the exhaust valve 7 is movable by the air exhaust force as depicted by the arrow in figure 2) and extending from a proximal end (Examiner’s annotated figure 1 above, proximal end) to a distal end (Examiner’s annotated figure 1 above, distal end) of the efficient-support portable constant-negative-pressure suction device for outdoor use, a negative-pressure suction ball (figure 1, squeezable bulb 1) and a negative-pressure suction tube (figure 1, suction catheter 5), wherein the negative-pressure gas exhaust valve and the negative-pressure suction ball communicate with the negative-pressure suction tube through a suction control channel (see figure 3 and col 4 lines 18-21, the arrow illustrate the air flow being drawn into bulb 1 through the one-way valve 17 and one-way valve 13 from suction catheter 5, and exhausted through exhaust valve 7 Therefore, the suction catheter and the exhaust valve communicates through inner passage of suction catheter 5).
Regarding Claim 19, Pinel discloses the suction device according to Claim 2.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed (col 4 line 6 and referring figure 2 shows the operation of the device when squeezed), the circular gas exhaust valve protrudes to exhaust gas (col 4 line 7-8, “when the squeezable bulb 1 is squeezed in preparation for suctioning, the air inside the bulb 1 is forced out of the bulb 1 through the one-way valve 7, as depicted by the arrows” the exhaust valve 7 protrudes by the force of air as shown in figure 2), and anti-backflow valve closes the negative-pressure suction tube (col 4 lines 10-12, the one-way valve 17 prevent air and secretions from being forced out through the mucus trap 3 and suction catheter 5); and the when the squeezing is released (released state referring to figure 3), the circular gas exhaust valve is retracted (col 4 lines 22-23 
Regarding Claim 20, Pinel discloses the suction device according to Claim 2.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed to be in an expanded state, the balloon of the negative-pressure suction ball has a circular section and is elliptical as a whole (col 2 lines 64-65, “The shape of the squeezable bulb can take many forms including; round, oblong” and also referring figure 2, the bulb is in elliptical shape when it is squeezed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinel in view of Skopyk (US 3068868 A).
Regarding Claim 8, Pinel discloses the suction device according to Claim 1.
Pinel further discloses the exhaust valve can be of any type including, but not limited to; duckbill check valve, spring loaded ball check valve, mushroom valve, or flap valve (col 3 lines 3-5).
	Pinel does not explicitly teach the circular gas exhaust valve comprises a gas exhaust valve core, a gas exhaust valve spring and a gas exhaust valve hole, wherein the gas exhaust valve spring, the gas exhaust valve core and the gas exhaust valve hole are sequentially 
	Skopyk teaches the suction device comprising exhaust valve (figure 1, spring-loaded ball check valve 22a) relatively patient to problem posed by Applicant of exhausting gas from the bulb comprises a gas exhaust valve core (figure 1, ball valve 22a), a gas exhaust valve spring (figure 1, spring 26a) and a gas exhaust valve hole (figure 1, passage 31), wherein the gas exhaust valve spring, the gas exhaust valve core and the gas exhaust valve hole are sequentially provided (see figure 1, ball valve 23a, spring 24a, and passage 31 are sequentially provided) from the proximal end (examiner’s annotated figure 1 below, proximal end) to the distal end (examiner’s annotated figure 1 below, distal end) of the efficient-support portable constant-negative-pressure suction device for outdoor use.

    PNG
    media_image2.png
    507
    358
    media_image2.png
    Greyscale

	Skopyk provides the cylindrical body comprises the ball valve, the spring, and the outlet in sequential order in order provide a biasing force to the ball valve toward a seat 23a (col 2 lines 70-73) to create vacuum. The ball valve and spring involves creating vacuum by opening the seat when the bulb compressing (col 3 lines 13-16 and also referring figure 2, “The bulb 10 is shown during process of being compressed, whereby ball 22A has been forced away from seat 23A permitting contents of bulb 10 to be exhausted through outlet 32”) and blocking the seat by releasing the bulb (col 3 lines 18-23 and referring figure 3, once the bulb 10 is released the vacuum is created inside by blocking seat 23a by ball valve 22a and spring 26a biased toward the seat 23A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust valve of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walter (US 0451179 A) teaches valved air-bulbs comprises an exhaust valve and inlet valve.
Dorment (US 0815411 A) teaches a bulb comprising a check valve comprises a spring, a valve core, and an exhaust hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781